Citation Nr: 1822308	
Decision Date: 04/13/18    Archive Date: 04/25/18

DOCKET NO.  17-36 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for bilateral upper limb tremors, to include as secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

A. Marsh II, Associate Counsel






INTRODUCTION

The Veteran served on active duty in the U.S. Army from November 1965 to November 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

It is noted in passing that an unsigned notice of disagreement was received by the RO in June 2016 for claims for an increased rating for coronary artery disease (stating that a 30 percent disability rating was being sought) and for service connection for posttraumatic stress disorder. During the pendency of this appeal, a May 2017 rating decision granted the requested 30 percent disability rating for coronary artery disease and granted service connection for posttraumatic stress disorder; constituting a full grant of the benefits sought for both claims. The Veteran's claim for service connection for bilateral upper limb tremors is the only claim that has been perfected for appeal. 


FINDING OF FACT

In January 2018, prior to the promulgation of a decision in the appeal, the Veteran requested withdrawal of his appeal.


CONCLUSION OF LAW

The criteria for withdrawal of the claim of entitlement to service connection for bilateral upper limb tremors, to include as secondary to diabetes mellitus have been met. 38 U.S.C. § 7105 (b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. See 38 U.S.C. § 7105 (2012). An appeal may be withdrawn as to any or all issues at any time before the Board promulgates a decision. See 38 C.F.R. § 20.204 (2017). Withdrawal may be made by the Veteran or an authorized representative. See 38 C.F.R. § 20.204 (2017). In this case, the Veteran's representative submitted a written statement indicating that the Veteran wished to withdraw his appeal. See January 2018 Statement. Hence, there remain no allegations of errors of fact or law for appellate consideration. Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The claim for entitlement to service connection for bilateral upper limb tremors, to include as secondary to diabetes mellitus is dismissed.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


